                      Case 4:21-cv-00294-DPM Document 1 Filed 04/13/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT- EASTERN DISTRICT OF ARKANSAS
                                                 CENTRAL DIVISION


                      GARY HENSON,                                                               PLAINTIFF
                      Special Personal Representative of the
                      Estate of SANDRA HENSON, Deceased;

                      vs.                                    Case No.: - - - - - -

                      ROSS STORES, INC.;                                                         DEFENDANTS
                      AND JOHN DOE NOS. 1-3


                                                                 COMPLAINT


                              COMES NOW Plaintiff Gary Henson, Special Personal Representative of the Estate of

                      Sandra Henson, by and through his attorneys, McDaniel Law Finn, PLC, and for his Complaint

                      against Defendant Ross Stores, Inc. (and John Doe Nos. 1-3), states as follows:

                                                       JURISDICTION AND VENUE

                              1.     That Plaintiff Gary Henson, a resident of Wynne, Cross County, Arkansas, is the

                      duly appointed Special Personal Representative of the Estate of Sandra Henson, Deceased,

                      having been so appointed by the Probate Court of Cross County on or about January 21, 2021.

                      By virtue of this appointment, he has authority to act on behalf of the Estate of Sandra Henson

                      and all beneficiaries thereof.                     -
                             2.      That at all times pertinent hereto, Decedent Sandra Henson was a resident of

                      Wynne, Cross County, Arkansas.

                             3.      That Decedent Sandra Henson died on or about December 10, 2020 due to

                      complications of the COVID-19 virus. Plaintiff does not presently cl31!'1ti:rjenson's
                                                                                             U.S. DISTRICT COURT   .
                      incident related injuries caused or contributed to her death.      EASTERN DISTRICT ARKANSAS
 McDANIEL
LAW FIRM, PLC                                                                                   APR 1 3 2021
  400 Sourn MAIN
lm,EseoRo, AR 72401       This case assigned to District Judge    (YtoJ~hat/          JAMES W. McCORMACK, CLERK '
                                                                                            ~~O
   (870) 336-4747
 FAx (870) 932-0919       and to Magistrate Judge           \/n {f 't-                By:
                                                                                                            DEPCLERK
                       Case 4:21-cv-00294-DPM Document 1 Filed 04/13/21 Page 2 of 5



                              4.      That at all times pertinent hereto, Defendant Ross Stores, Inc. (hereinafter referred

                       to as "Ross Stores") is/was a foreign for-profit corporation doing business in the State of

                       Arkansas.

                              5.      That Defendant Ross Stores' headquarters and principal place of business is

                       located in Dublin, California

                              6.      That The Corporation Company, 417 Spring Street, Little Rock, AR, 72201, is the

                       registered agent for service of process for Defendant Ross Stores.

                              7.      That at the time of the events referred to herein, Ross Stores did business as "Ross

                       Dress For Less" at the location of the subject incident, 4124 East McCain Boulevard, North Little

                       Rock, Arkansas 72117.

                              8.      That at the time of the events referred to herein, Ross Stores was the owner,

                       operator, and/or manager of the subject "Ross Dress For Less" store, 4124 East McCain

                       Boulevard, North Little Rock, Arkansas 72117, and was responsible for the day-to-day

                       management and supervision of its employees.

                              9.      That, in addition and/or in the alternative, the name of any unknown tortfeasor,

                       individual person or entity, shall be designated by the pseudo-name John Doe. Thus, in this case,

                       John Doe 1, John Doe 2, and John Doe 3, in the alternative, are the names of any unknown

                       defendants and are the true names of any unknown person(s) or entity(ies) who own, lease,

                       operate, do business as, have an interest in, and/or direct, manage, or supervise the employees of

                       the subject "Ross Dress For Less" store located in North Little Rock, Arkansas (at the time of

                       the incident and/or presently).

                              10.     That upon determining the identity of any currently unknown tortfeasor, person
 McDANIEL
LAW FIRM, PLC          or entity, Plaintiffs will amend the Complaint by substituting the real name for the pseudo-name.
   400 5oUTH MAIN
JONESBORO, AR 72401
    (870) 336-4747
  FAx (870) 932-0919
                                                                       2
                      Case 4:21-cv-00294-DPM Document 1 Filed 04/13/21 Page 3 of 5



                             11.     That pursuant to A.C.A. §16-56-125, Plaintiff has attached the Affidavit of

                      Plaintiffs' Attorneys affirming the identity of a tortfeasor(s) is unknown, as "Exhibit A."

                             12.     That this Court has subject matter jurisdiction over this cause as there is complete

                      diversity of citizenship and the amount in controversy exceeds the minimum amount for federal

                      diversity citizenship, i.e., greater than $75,000. 28 U.S.C.A. § 1332(a).

                             13.     That this Court has personal jurisdiction over the parties hereto.

                             14.     That this Court is the proper venue for this action as the subject incident occurred

                      in this District. 28 U.S.C.A. §139l(b).

                              15.    That Plaintiff Gary Henson, Special Personal Representative of the Estate of

                      Sandra Henson, Deceased, brings this action pursuant to matters including, but not limited to, the

                      Arkansas Survival Statute, A.C.A. § 16-62-101.

                                                                    FACTS

                              16.    That on or about July 14, 2020, at approximately 5:15 p.m., Sandra Henson was

                      shopping at the subject "Ross Dress For Less" store. While shopping, Mrs. Henson tripped and

                      fell over a low display rack protruding from an aisle end-cap and into the walkway.

                              17.    That the display rack that tripped Mrs. Henson was empty and serving no useful

                      purpose.

                              18.    That the empty display rack that tripped Mrs. Henson presented a hazard which

                      was known to or should have been known to Defendant Ross Stores.

                              19.    That Defendant Ross Stores was negligent in causing Mrs. Henson's fall in

                      particulars, including, but not limited to, the following:

                                     (a)     Failure to maintain the premises in a reasonably safe condition for patrons;
 McDANIEL
LAW FIRM, PLC
  400 SOUTH MAIN
JONESBORO, AR 72401
   (870) 336-4747
 FAX(870)932-0919
                                                                        3
                      Case 4:21-cv-00294-DPM Document 1 Filed 04/13/21 Page 4 of 5




                                     (b)    Negligently failing to remove (or sufficiently stock) the empty display

                                            rack from areas where customers, such as Sandra Henson, would

                                            reasonably be expected to walk;

                                     (c)    Negligently failing to train and/or supervise its employees concerning

                                             identifying, maintaining, and/or removing tripping hazards such as the

                                             subject display rack.

                                     (d)    Negligently failing to use ordinary care under the circumstances then and

                                            there existing.

                             20.     That Defendant Ross Stores' negligence was the proximate cause of Sandra

                      Henson's injuries and those damages referred to herein.

                             21.     That Mrs. Henson was free of any negligence or comparative fault in the subject

                      incident.

                             22.     That as a proximate result of the Defendant's negligence, Mrs. Henson sustained

                      serious and permanent injuries to areas of her body, including, but not limited to, her face, her

                      eyes, her sinuses, and her legs, for which she incurred medical expenses through the date of her

                      death; endured pain, suffering, mental anguish, and loss of enjoyment of life through the date of

                      her death; and suffered disfigurement as a result of her injuries; and, for all of which, Plaintiff

                      Gary Henson, Special Personal Representative of the Estate of Sandra Henson, Deceased, should

                      have and recover judgment from and against Defendant Ross Stores (and/or John Doe Nos. 1-3)

                      in an amount in excess of the amount required for federal court diversity jurisdiction.

                             23.     That Plaintiff reserves the right to amend and plead further in this case.

                             24.     That Plaintiff requests a trial by jury of twelve (12) persons.
 McDANIEL
LAW FIRM, PLC
                              WHEREFORE, Plaintiff prays he have and recover judgment from and against Defendant
  400 SOUTH MAIN
JONESBORO, AR 72401
   (870) 336-4747     Ross Stores, Inc. (and Defendant John Doe Nos. 1-3) for all of his damages in an amount in
 FAX(870)932-0919
                                                                      4
                      Case 4:21-cv-00294-DPM Document 1 Filed 04/13/21 Page 5 of 5



                      excess of the amount required for federal court diversity jurisdiction, for his costs, and for all

                      other relief to which Plaintiff may be entitled.

                             RESPECTFULLY SUBMITTED this                 _!i_ day of April, 2021.

                                                                               McDANIEL LAW FIRM, PLC
                                                                               Attorneys at Law
                                                                               400 South Main Street
                                                                               Jonesboro, Arkansas 72401
                                                                               (870) 336-4747




                                                                               Brett A. McDam·er----
                                                                               Arkansas Bar No. 2009008




 McDANIEL
LAW FIRM, PLC
  400 SOUTH MAIN
JONESBORO, AR 72401
   (870) 336-4747
 FAx (870) 932-0919
                                                                          5
